Oliver J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of faceted stained glass window panels which are works of art, imported for and installed in a church, similar in all material respects to the stained glass windows the subject of Mission of San Gabriel and W. J. Byrnes & Co. v. United States (44 Cust. Ct. 157, C.D. 2171); V. Rev. Kilian McGowan, C. P. Rector v. United States (56 Cust. Ct. 450, C.D. 2673) ; and Castelazo & Associates et al. v. United States (57 Cust. Ct. 67, C.D. 2728), the claim of the plaintiff was sustained.